Citation Nr: 0008750	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had Naval service from October 1963 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which denied service 
connection for a nervous disorder/chronic depression.  In 
connection with his appeal, the veteran testified at a 
personal hearing in November 1998; a transcript of that 
hearing is associated with the claims file.


FINDING OF FACT

There is no competent evidence of record showing that 
depression began in service or is a disability of service 
origin or is otherwise related to service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served as a yeoman in the Navy.  The report of an 
enlistment examination in October 1963 shows that the 
veteran's psychiatric status was normal and he did not report 
any relevant history.  In May 1967 he was discharged for 
immediate reenlistment.   

In May 1969, the veteran was admitted to the US Navy medical 
facility at Sasebo, Japan.  It was then noted that for 
several years he had periodically worn women's clothing and 
stated that he was often beset with strong desires to wear 
such apparel.  Three weeks prior to admission he told a 
female neighbor, who was a physician and the wife of an MSTS 
doctor, about his problem and that he wished he could 
overcome his compulsion without the Navy finding out and 
before his wife gave birth to their child.  It was noted that 
he had broken into the doctor's home and later returned on 
visits dressed in various articles of her clothes. On his 
most recent visit to her home, he became insistent on her 
involvement in certain sexual practices and told her stories 
about violent activities he purportedly participated in prior 
to service.  He also told her that he was a member of the CIA 
and other obvious fabrications.  The physician initially 
thought that she might be of some assistance to the veteran 
but later realized that he was obtaining vicarious pleasure 
from their meetings.  

The hospital report notes that the veteran's wife stated that 
she first became aware of the veteran's problem soon after 
their marriage and sought help through their minister, who 
had suggested that she force her husband to wear women's 
clothes and perform lowly women's tasks.  She did this 
without benefit.  It was noted that the veteran had been 
brought to the hospital by the shore patrol after the female 
physician-neighbor came and told the duty doctor her story.  
On physical examination the veteran was noted to be relaxed 
and jocular.  He admitted his problem but did not disclose 
the details.  He was then transferred to the Naval Hospital 
at Yokosuka for psychiatric evaluation.

On admission to the Yokosuka Naval Hospital, the it was noted 
that the veteran had been admitted to the Sasebo facility due 
to "various and sudry (sic), bizarre behavior."  The 
admission diagnosis was sociopathic personality.  The 
hospital report notes the veteran's friendship with the 
female doctor, indicating that on several occasions, usually 
following some alcoholic intake, the veteran reportedly told 
the female doctor a number of stories relevant to his 
transvestitism, as well as stories of participation in a 
robbery and a rape and that he was affiliated with some 
intelligence organization.  Mental status examination 
revealed the veteran to be anxious, without evidence of any 
thought disorder.  The examiner noted that the veteran first 
dressed in women's clothing at age 14, and that the veteran 
had been involved in a sexual incident with his sister-in-
law, after which he was extremely upset but had no one in 
whom he could confide.  Thus, the situation had never been 
brought to attention.  The veteran denied subsequent dressing 
in women's clothing until the time of his marriage.  He noted 
that following his marriage he had access to his wife's 
clothes which prompted his occasional dressing in her 
clothing.  The veteran described his relationship to a gang 
in California in an immature and superficial manner, and, 
based on questioning, it seemed that his allegations of 
robbery and rape, etc., were vastly exaggerated.  The 
disposition diagnosis was sexual deviation (transvestitism), 
chronic, of moderate severity, manifested by occasional 
utilization of women's clothing.  The external precipitating 
stress was stated to be unknown, and the predisposition was 
noted as possibly the traumatic sexual encounter with his 
sister-in-law during adolescence.  The examiner noted no 
impairment at that time.  The examiner opined that the 
veteran's behavior did not represent illness and that the 
veteran was "so far free from mental defect, disease, or 
derangement as to be able..." to distinguish right from and be 
able to adhere to the right.  It was recommended that he be 
returned to full duty and dealt with administratively.  The 
listed diagnosis was sociopathic personality, existed prior 
to service.

The report of medical examination at service discharge, dated 
in September 1969, summarizes defects as "none" and notes 
the veteran's psychiatric status as normal.  The veteran was 
discharged from service for unsuitability based on aberrant 
behavior (transvestitism).

In September 1997, the RO received the veteran's claim for VA 
compensation benefits for "a nervous condition/chronic 
depression."  He did not report any post-service treatment.  
In an accompanying statement, he stated that he began to 
suffer from chronic depression following his re-enlistment 
due to the constant stress of duty and expressed his belief 
that he had suffered a complete mental breakdown due to that 
stress.  He indicated that had the Navy known that he 
suffered from severe depression which caused him to exhibit 
behavior that was foreign to him, he would have been able to 
complete his Naval career.   In a statement dated in November 
1997, the veteran also alleged that his "mental condition" 
was the true reason for his discharge and had become worse.

The claims file contains a report of VA outpatient treatment 
dated in October 1997, prepared by R. Clark, M.D.  The 
veteran reported a "lot of stress" that started 1989 when 
he made a plea bargain for a sexual offense of child 
molestation.  He had gone to prison and had been on parole 
for three years.  He reported that a lady friend had set him 
up for a parole violation and he went back to jail for four 
months.  He indicated that he could not get work due to his 
legal problems.  It was indicated that the veteran was 
noticing decreased memory, concentration, enjoyment and 
motivation and that at the time of his legal problems in 1990 
he was seeing a psychiatrist.  It was noted that the veteran 
had been in the Navy from 1963 through 1969 and that he was 
not in Vietnam.  The impression was major depression, single, 
moderate.  

On the same day, Dr. Clark referred the veteran for fee basis 
psychotherapy.  The referral notes "veteran with depression 
in need of individual psychotherapy for sexual paraphilia."  
A VA outpatient record apparently prepared by Dr. Clark in 
November 1997 notes that the veteran's episodes of depression 
were shorter and less severe.  The assessment was major 
depressive episode.  A January 1998 record contains an 
impression of major depressive episode, recurrent.  Records 
dated in March 1998 also note that the veteran was unable to 
find employment due to his background as a sexual offender.

In a statement received in June 1998, the veteran conceded 
that "the condition" had existed prior to service.  He 
further stated that at the time of service entrance he had no 
desire to dress as a woman and had not experienced that 
desire for a number of years.  He related that his life in 
the service was stressful and, added to that was the stress 
of a new marriage, and that he began to experience a desire 
to dress as a woman.  He and his wife had tried to treat it 
as a "sort of game" but eventually the desire became 
compelling and he began to drink and to engage in sado-
masochistic activities.  He related that he was ashamed and 
afraid to seek help.  He indicated that he had gone through 
"just a brief passing thing for an adolescent" and that 
psychiatric reports show that his condition was "probably 
aggravated by the stress of my position."  He stated that 
much of his life was in a state of depression relating back 
to "how my life has been constantly disrupted by this desire 
to dress-up and engage in S/M activities."  

At the time of his November 1998 hearing, the veteran 
testified as to the responsibilities and stress of service.  
He reported that he was depressed and drank in service, and 
also related having been evaluated psychiatrically after an 
incident with a neighbor.  The veteran reported that he is a 
registered nurse.  He stated that he had to do a term in a 
psychiatric unit while in nursing school and that he was 
"aware of terminology and so forth."  The veteran reported 
seeing a psychiatrist in 1989 but stated that records were 
unavailable.  

In December 1998, Dr. Clark stated that he had been treating 
the veteran for more than a year and that in his professional 
opinion, "the stress of [the veteran's] submarine service 
caused a recurrence of his transvestitism which was then 
complicated by depression and alcohol abuse.  He had engaged 
in cross-dressing briefly as an adolescent, but had 
subsequently achieved a more normal sexual adjustment.  The 
transvestitism recurred after three years in the Navy when he 
had been placed in a position of high stress and 
responsibility on submarines.  [The veteran] felt guilty and 
ashamed resulting in depression and the new onset of alcohol 
abuse.  He did not seek help for his disorder while in the 
Navy for fear of being discharged."  

Pertinent Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation for VA purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992); see 
generally, Winn v. Brown, 8 Vet. App. 510 (1996) (upholding 
Secretary's authority to exclude certain conditions from 
consideration as disabilities under 38 C.F.R. § 4.9).  
However, service connection may be granted for disability due 
to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

Generally, for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 


Analysis

The initial question to be answered is whether the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

The veteran's service medical records show no psychiatric 
disorder other than a personality disorder and 
transvestitism, now characterized as transvestic fetishism, 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual, 4th Edition (DSM-IV), 
which typically begins with cross-dressing in childhood or 
early adolescence.   DSM-IV, p. 530-531.  In this case the 
veteran has admitted that his cross-dressing began prior to 
service, as is also stated in the service medical records.  
This condition is not a disability for service connection 
purposes.  His allegation that during service he did not 
engage in cross-dressing until he had been on active duty for 
a substantial period and that he resorted to cross-dressing 
because of the stress of his duties does not make cross-
dressing a disability for which service connection could be 
granted based on incurrence or aggravation.  Nor does the 
fact that, according to the veteran, he resorted to alcohol 
when his urges to cross-dress increased and that eventually 
he desired to engage in sado-masochistic behavior, which he 
alleges began in service and has persisted, afford a basis 
for service connection.  Additionally, his service medical 
records say nothing of his resort to cross-dressing because 
of duty-related stress, rather they indicate that following 
his marriage, which provided access to women's clothing, he 
cross dressed occasionally.  When this came to the attention 
of the Navy it was because of his behavior in relation to a 
neighbor rather than due to cross-dressing per se.  In any 
event, a Navy psychiatric examiner noted that the veteran's 
behavior did not constitute an illness.  Although there are 
relevant medical reports from a Navy medical facility in 
Sasebo and the Naval Hospital in Yokosuka, neither indicates 
that the veteran was depressed or reported experiencing 
depression due to his aberrant behavior.  In fact, he was 
described as "relaxed and jocular" in the Sasebo 
psychiatric report.  Additionally, the only in-service 
diagnoses were sexual deviation (transvestitism) and a 
personality disorder.  It is further noted that the veteran's 
mental status was found to be normal on the service discharge 
examination.  Thus, it is concluded that neither the service 
department records nor the veteran's statements reflect that 
he suffered from depression during service.  

Although the veteran obtained VA educational benefits shortly 
after service he did not file a claim for service connection 
for a "nervous condition/depression" until 1997, almost 30 
years after final discharge.  He did not report any post-
service medical treatment.  Although he alleged that his 
"mental condition" was present at the time of discharge and 
that his "mental condition" appeared to be the true reason 
for discharge, the service department records clearly show 
that the veteran was separated from the Navy due to 
unsuitability because of transvestitism and not because of 
any acquired psychiatric disordered.  The veteran's belief as 
to the reason for separation is no more than speculation and 
the only competent evidence in that regard is the service 
records.  

The record reflects that the veteran has been receiving some 
VA psychiatric treatment, apparently since 1997.  An early 
relevant entry, dated in October 1997, indicates that he had 
had a "lot of stress," which had started in about 1989, 
when he entered a plea bargain for an offense of child 
molestation.  In that report, written by Dr. Clark, nothing 
was said about the veteran's service other than the dates he 
had service in the Navy.  Additionally, although major 
depression, single, moderate was diagnosed, nothing in the 
report refers to any problems  prior to the "stress" that 
started in conjunction "with the plea bargain.  Nor was 
anything said of depression or the veteran's service in 
earlier VA outpatient records going back to April 1997.  

In a November 1997 record, Dr. Clark noted that the veteran 
was trying to get service connection for "his condition" 
which the veteran "states was noted at discharge."  To the 
extent that the veteran believes and led Dr. Clark to believe 
that depression or any other acquired psychiatric disorder 
was noted at separation, that simply is incorrect and the 
veteran is not competent to state what was noted.  The 
competent evidence of that is the actual service records.  
The Board has considered Dr. Clark's statement of December 
1998, written on the veteran's behalf.  Dr. Clark's statement 
that the veteran's submarine service caused a recurrence of 
transvestitism which was then complicated by depression and 
alcoholism appears to be a history given by the veteran, 
without Dr. Clark's review of the service medical records, 
despite it being characterized as Dr. Clark's opinion.  There 
is a total lack of service medical evidence indicating that 
job stress caused a recurrence of transvestitism either in 
the form of an in-service medical opinion or by the veteran's 
own account and there is no evidence by complaint or finding 
of depression in service.  Thus, under LeShore v. Brown, 
8 Vet.App. 406 (1995) Dr. Clark's statement is not competent 
medical evidence as to the origin of depression first 
documented decades after service and after the veteran was 
noted to have a lot of stress regarding post-service legal 
difficulties.  See also Bloom v. West, 12 Vet. App. 185 
(1999) (where there was an inadequate nexus opinion when the 
physician proffered no clinical data or other rationale to 
support such a conclusion; nor was there anything otherwise 
in the record that would give it substance).  In short, Dr. 
Clark's statement, made decades after service, and without 
benefit of review of service medical or other records, and 
thus without knowledge of the veteran's symptoms and mental 
status in service, is without probative value and thus not 
sufficient to well ground the claim.  See Reonal v. Brown, 5 
Vet. App. 458 (1993) 



(an opinion that is based on an inaccurate factual premise is 
not credible and has no probative value); see also Grover v. 
West, 12 Vet. App. 109 (1999) (a medical opinion that is 
based on a claimed injury that is not supported by the 
service medical records is not sufficient to make the claim 
well grounded).  There is, in short, no competent medical 
opinion in the file relating depression or any other service 
connectable psychiatric disorder to service.  38 C.F.R. 
§§ 3.303(d), 4.127.  Accordingly, this claim is not well 
grounded.   

As to the veteran's own opinions regarding the etiology of 
his diagnosed major depression, the veteran reports he has 
trained to be a registered nurse.  The Court has discussed 
the competency of a medical opinion and has cited the need 
for specialized experience and knowledge, and skill in 
diagnosis and treatment.  In this case, the veteran testified 
that his nursing training included a rotation in psychiatry, 
wherein he became familiar with psychiatric terminology.  
However, the record does not support a finding that the 
veteran has experience in the treatment and/or diagnosis of 
psychiatric disorders.  Black v. Brown, 10 Vet. App. 279, 284 
(1997), cf. Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
See also Pond v. West, 12 Vet. App. 341 (1999) (1999).  Thus, 
his own statements as to the etiology of his major depression 
are not sufficient to establish a plausible claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.





ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 


- 12 -


